971 F.2d 767
297 U.S.App.D.C. 304
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.James R. WATLEY, Appellant.
No. 91-3009.
United States Court of Appeals, District of Columbia Circuit.
July 27, 1992.

Before MIKVA, Chief Judge, and HARRY T. EDWARDS and RUTH BADER GINSBURG, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.   The court has determined that the issues presented occasion no need for an opinion.   See D.C.Cir. Rule 14(c).   It is


2
ORDERED AND ADJUDGED that appellant's conviction be affirmed.   The district court correctly concluded that the police officers' good-faith reliance on the search warrant issued May 18, 1990, was objectively reasonable, and thus properly denied appellant's motion to suppress.   See United States v. Leon, 468 U.S. 897, 922-25 (1984);   United States v. Richardson, 861 F.2d 291, 294 (D.C.Cir.1988) (per curiam), cert. denied, 489 U.S. 1058 (1989).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir. Rule 15.